Citation Nr: 1609724	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  04-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to a rating higher than 20 percent for disability of the cervical spine.  

3.  Entitlement to an effective date earlier than August 16, 2005 for a compensable rating for disability of the cervical spine.

4.  Entitlement to a rating higher than 10 percent for disability of the thoracolumbar spine.  

5.  Entitlement to an effective date earlier than January 12, 2004 for a compensable rating for disability of the thoracolumbar spine.  

6.  Entitlement to a rating higher than 10 percent for disability of the left foot.  

7.  Entitlement to an effective date earlier than August 4, 2008 for a compensable rating for disability of the left foot.

8.  Entitlement to an initial compensable disability rating higher than 10 percent for left elbow neuropathy.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1999 and from May 2000 to June 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2003 (left elbow issue), November 2008 (thoracic spine and hearing loss issues), and December 2009 (cervical spine and left foot issues) rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  The TDIU issue arose during the course of the appeal of the rating issues.  The ROs constitute the agency of original jurisdiction (AOJ).  

In December 2004, the Veteran withdrew a previous request for a hearing before the Board. 

In an August 2009 decision, the Board denied the appeal as to the increase for left elbow neuropathy, as well as other issues.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 decision, the Court vacated the Board decision only with regard to the left elbow neuropathy determination and remanded that matter to the Board.  

In June 2012, the Board remanded the issues on appeal to afford the Veteran VA examinations, for him to clarify his appeal with regard to the thoracolumbar spine disability, and to readjudicate the claims on appeal.  There has been compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2015, VA received a statement from the Veteran's representative that the Veteran waived AOJ review of evidence, including 2015 examination reports.  The Board will therefore proceed to adjudicate the issues on appeal taking into consideration all evidence of record irrespective of when it was submitted.  See 38 C.F.R. § 20.1304(c) (2015). 

This is the first time this case has been before the undersigned (the prior Judge has retired).  The Board will attempt to address the Veteran's case methodically to avoid further impediments in a case that has been ongoing for many years. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has never had a hearing loss disability for VA purposes.  

2.  The Veteran's cervical spine disability has never resulted in ankylosis, forward flexion limited to 15 degrees or less, ankylosis, or any neurologic abnormality.  

3.  A claim for an increase for the cervical spine disability was not actually or constructively received at VA prior to August 16, 2005, there is no evidence of an increase in disability in the year prior to August 16, 2005, and benefits have not been granted for cervical spine disability under a liberalizing law or liberalizing VA issue.  

4.  The Veteran's thoracolumbar spine disability has never resulted in neurologic abnormality, ankylosis, forward flexion limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  A claim for an increase for thoracolumbar spine disability was not actually or constructively received at VA prior to January 12, 2004, there is no evidence of an increase in disability of the thoracolumbar spine in the year prior to January 12, 2004, and benefits have not been granted for thoracolumbar spine disability under a liberalizing law or liberalizing VA issue.  

6.  The Veteran's left foot disability has never resulted in other than neurologic symptoms in the metatarsal region of his left foot.  

7.  A claim for increase for left foot disability was not actually or constructively received at VA prior to August 4, 2008 and there is no evidence of increase in disability of his left foot in the year prior to August 4, 2008.  

8.  The Veteran's left elbow disability has never resulted in more than mild incomplete paralysis of the left ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for a disability rating higher than 20 percent for service connected disability of the cervical spine have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).

3.  The criteria for an effective date earlier than August 16, 2005 for a compensable rating for service-connected disability of the cervical spine have not all been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.400 (2013)

4.  The criteria for a disability rating higher than 10 percent for service-connected disability of the thoracolumbar spine have not all been met for any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).  

5.  The criteria for an effective date earlier than January 12, 2004 for a compensable rating for service-connected disability of the thoracolumbar spine have not all been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.400 (2013).  

6.  The criteria for a disparity rating higher than 10 percent have not all been met for any period on appeal for service-connected left foot disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2015).  

7.  The criteria for an effective date earlier than August 4, 2008, for a compensable disability rating for left foot disability, have not all been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.400 (2013).  

8.  The criteria for a disability rating higher than 10 percent for left elbow neuropathy have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8616 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Hearing Loss

VA received the Veteran's claim of entitlement to service connection for hearing loss in December 2005.  The claim had previously been denied but the Board reopened it in a June 2012 decision.  It reopened the claim based on the statement of a private physician that the Veteran had hearing loss.  The private physician did not provide any evidence of audiological testing.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A hearing loss disability, as opposed to simply "hearing loss," is defined by VA regulation with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In May 2003, VA afforded the Veteran an audiology examination.  Puretone thresholds, in dB, at 500, 1000, 2000, 3000, and 4000 Hz. were 15, 15, 10, 20, and 25 dB for the right ear, respectively.  At those same frequencies, puretone thresholds, in dB, for the left ear were 25, 15, 15, 25, and 20 dB, respectively.  Speech discrimination was 100 percent for the right ear and 96 percent for the left ear.  Diagnosis was mild sensorineural hearing loss in the left ear and normal hearing in the right ear.  He also had tinnitus in both ears.  The audiologist stated that both his hearing loss and his tinnitus were due to noise exposure during service.  

Pursuant to the Board's June 2012 Remand, VA afforded the Veteran an audiology examination in February 2013.  Puretone thresholds, in dB, at 500, 1000, 2000, 3000, and 4000 Hz. were 10, 5, 5, 10, and 20 for the right ear, respectively.  At those same frequencies, puretone thresholds, in dB, for the left ear were 15, 10, 10, 25, and 25, respectively.  Speech discrimination was 96 percent for the right ear and 94 percent for the left ear.  

VA again provided an audiology examination in June 2015.  Puretone thresholds, in dB, at 500, 1000, 2000, 3000, and 4000 Hz. were 15, 15, 15, 15, and 20 for the right ear, respectively.  At those same frequencies, puretone thresholds, in dB, for the left ear were 15, 10, 15, 25, and 30 dB, respectively.  Speech discrimination was 94 percent for the right ear and 94 percent for the left ear.  

The evidence just described shows that the Veteran has not had a hearing loss disability, as defined by 38 C.F.R. § 3.385, of either ear at any time from contemporaneous to when he filed his claim to the present.  The current disability element required for service connection is not met.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Ratings and Effective Dates

The Board first sets out the general provisions for determining the schedular ratings for disabilities.  It then sets out the schedular criteria for rating orthopedic disabilities and neurologic disabilities and the criteria for referring a disability for extraschedular criteria.  Finally, it provides the statute and regulation governing the effective date of awards.  This is followed by a discussion of the reasons and bases for the Board's decision as to each of the disabilities on appeal by an application of the law to the relevant facts.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.    

A 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5279 for metatarsalgia, anterior (Morton's disease) which provides for a 10 percent rating but no higher.  

The Veteran's left elbow neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  That provision provides for different ratings depending on "handedness", i.e., whether the disability is of the dominant (major) or non dominant (minor) side.  The Veteran's service treatment records, specifically a July 1988 report of medical history, document that he is right handed.  His disability is therefore of the non-dominant, or minor, elbow.  Complete paralysis of the minor ulnar nerve, described as the "Griffen claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of the wrist weakened, is assigned a 50 percent rating.  Severe, moderate, and mild incomplete paralysis of the minor ulnar nerve is assigned a 30, 20, and 10 percent rating, respectively.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

It is noted that the evaluation of the same disability under various diagnoses, referred to as "pyramiding" is not permitted.  See 38 C.F.R. § 4.14.  This means that separate ratings cannot be assigned for symptomatology of different conditions where the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the collective effect of a Veteran's service connected disabilities could lead to referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003).  Here, the Board is not remanding the TDIU claim because it has been found that the evidence is inadequately developed; instead, the Board is remanding the issue of entitlement to a TDIU because such possible entitlement has been raised and the RO has not yet adjudicated the matter in the context of this present appeal.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the claims now before the Board need not be remanded in this specific case.

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  As provided by 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Under 38 U.S.C.A. § 5110(b)(2) the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  As implemented by regulation, the effective date of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims for increase.  Id.  

Here, the Veteran filed his claims well before March 24, 2015 so the Board has included analysis as to informal claims, including via 38 C.F.R. § 3.157.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1 (2013). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2015).  

Effective prior to March 2015, and applicable to this case, is the regulation that provided that communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Such informal claim must identify the benefit sought. Id.  

Also effective prior to March 2015, and thus in place during the course of the claims and appeal before the Board was 38 C.F.R. § 3.157.  This provided that once a formal claim for compensation has been allowed, the date of receipt of a report of examination or hospitalization by VA would be accepted as the date of receipt of a claim when such reports relate to examination or treatment for a disability for which service connection has previously been established would be accepted as an informal claim for increased benefits.  What would be considered an examination was not defined other than to be construed as a claim there had to be an identifiable examination and it must show that the disability had worsened.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).  On appeal, the U.S. Court of Appeals for the Federal Circuit, affirmed and explained that there must be an identifiable date for the examination or examinations.  See Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  



      A.  Cervical spine disability

Service connection for the Veteran's cervical spine disability, described as spur, C-5 with neck pain, was granted in a June 2000 rating decision and an initial noncompensable rating was assigned effective September 1999.  The AOJ notified the Veteran and his representative of that decision and of the Veteran's procedural and appellate rights in June 2000.  The Veteran did not initiate an appeal of that decision and no new and material evidence was received within one year of June 2000.  The June 2000 decision thus became final. 

In February 2009, VA received a request for an increased rating for his cervical spine disability.  In the December 2009 rating decision that was appealed, the AOJ granted a 10 percent rating effective February 2, 2009, based on the February 2, 2009 request being the claim for an increase.  In an April 2010 rating decision, the AOJ increased the rating to 20 percent, with an effective date of February 2, 2009.  In a September 2013 rating decision, the AOJ changed the effective date of the 20 percent rating to August 16, 2005 on that basis that treatment by VA for a stiff neck on August 16, 2006 constituted an informal claim under 38 C.F.R. § 3.157 and that benefits were granted under a liberalizing law, allowing for an effective date one year earlier than receipt of the claim.  

There are numerous VA treatment records documenting the Veteran's reports of cervical spine symptoms, including symptoms that he believed to be due to his cervical spine disability such as neurological symptoms.  A VA telephone call note from August 16, 2006 documents the Veteran's report that he had a stiff neck and limited range of motion of his neck for 4 weeks.  A treatment note from August 17, 2006 documents that he had decreased range of motion of the neck with apparent stiffness but no paraspinous tenderness or spasm.  There are no measurements of his cervical spine range of motion.  Also noted were decreased deep tendon reflexes but that sensation was intact to light touch.  X-rays of his cervical spine were unremarkable.  

In September 2008, the AOJ received records of treatment of the Veteran at the Health Source of West Ashley.  This was in response to a request for such records pursuant to a statement by the Veteran in connection with his claim of entitlement to disability benefits for a thoracic spine condition.  The records show that he last received treatment from that provider in early November 2007.  The records document that he had tightness in his cervical spine area.  January 2007 notes document a diagnosis of mild arthritis of the cervical spine at C5-6 and of moderate arthritis of the thoracic spine in the mid thoracic vertebrae.  

There are numerous VA examinations of the Veteran's cervical spine.  All examiners provided sufficient comment showing that they considered the history of his disability.  

VA afforded the Veteran an examination of his cervical spine in February 2009.  The Veteran reported that he suffered from constant neck pain that radiated to his left shoulder and that he suffered from numbness of the neck and left shoulder.  He reported that he has no weakness and had not been prescribed bed rest by a physician in the past year for his cervical spine disability.  He reported that he was unable to lift more than 20 pounds or sit for more than 15 minutes and that he had missed work in the past year due to this disability.  He reported that he had flare-ups once week that last a few hours and usually occur the end of the week or if he sits very still for a long time.  

Physical examination found his spine curvature and posture normal.  He had no tenderness on palpation to the spine or the paraspinal process and no spasms were palpated.  Upper extremity strength, reflexes, and sensation were normal and there was no muscle atrophy.  Range of motion of the cervical spine was measured as to 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left lateral rotation, 80 degrees of right lateral rotation, and 45 degrees of lateral flexion to the left and to the right.  The examiner noted that the Veteran had pain at the endpoints of the motion, that there was "no DeLuca," and that x-ray studies were unremarkable and an October 2008 electromyography (EMG) study was normal with no evidence of left C8 radiculopathy.  The examiner specifically found that the Veteran did not have any additional limitations due to pain, fatigue, weakness, or lack of endurance on repetitive use.  

Another examination was conducted in February 2010.  The Veteran reported that he has pain all day, every day and that it flares up with any head movement and lasts the flares last until he stops the activity.  He reported that during a flare-up he is unable to turn his head or drive.  He reported numbness and tingling of the left arm.  He reported that his pain did not radiate, he denied incontinence, and reported that he had no physician directed bed rest in the past year other than following epidurals, which the examiner stated was normal procedure.  He reported difficulty lifting and driving because of his difficulty in turning his head.  He reported that he worked full time with not activity restrictions.  

Range of motion of the cervical spine was measured as to 30 degrees of forward flexion, 10 degrees of extension, 20 degrees of lateral flexion to the left and to the right, 10 degrees of left lateral rotation, and 15 degrees of right lateral rotation.  The examiner noted that tall motions were with pain but also made a finding that there was "no DeLuca."  Strength and sensation were normal for all extremities.  Diagnosis was chronic cervical spine strain.  

In an August 2010 statement, the Veteran reported that he suffered excruciating neck pain as well as inflammation and loss of mobility.  He reported that sleep is difficult.  He reported that h has tingling in his neck, shoulders, and left arm.  He reported that this has been constant.  He reported that he had daily flare ups.  He also reported that his cervical spine symptoms prevent him from doing the same quality or quantity of work that he used to be able to do and that his performance evaluation has been lowered.  He reported that he is unable to do much housework and has had to cancel family trips because of his cervical spine disability.  

Treatment records from the Southeastern Spine Institute, signed by DR. L.F., document that a December 2009 cervical spine MRI showed degenerative spondylosis.  Dr. L.F. noted the Veteran's report of symptoms involving his neck and upper back but that he was not presently having any upper extremity symptoms.  The Veteran reported to Dr. L.F. that when he does have upper extremity symptoms they are of his right arm.  The Veteran reported that his symptoms consisted of aching and numbness including down his arms.  

Physical examination revealed some tenderness over his neck but no weakness or evidence of upper extremity neurological abnormalities, providing highly probative evidence against this claim.  January and February 2010 notes document that the Veteran received epidural injections for his cervical spine symptoms.  

Pursuant to the Board's June 2012 Remand, VA again examined the Veteran's cervical spine in February 2013.  The listed diagnosis is cervical spine degenerative joint disease.  The Veteran reported that he suffered from neck pain occurring 4 to 5 times per week and lasting the remainder of a day (essentially most of the time).  He reported that it radiated to his left shoulder and that he had numbness and weakness but did not have flare-ups.  

Range of motion was measured as to 40 degrees of forward flexion, 45 degrees of extension, 45 degrees of lateral flexion to the left and to the right, and 60 degrees of right and left lateral rotation.  Painful motion began at those endpoints and his range of motion was unchanged with repetitive motion testing.  The examiner described his functional impairment as pain on movement, less movement than normal, and interference with sitting, standing, and/or weightbearing.  The examiner did not find tenderness on palpation of the cervical spine and the Veteran had no spasm or guarding.  Muscle strength was normal at the wrists, fingers, and elbows and he had no muscle atrophy.  Reflexes were all normal.  Sensory examination of the shoulders, forearms, and hands/fingers were all normal other than decreased sensation of the left forearm.  The examiner stated that the left forearm decreased sensation was due to the Veteran's left elbow disability but not due to his cervical spine disability.  The examiner indicated that the Veteran did not have radicular pain or signs or symptoms due to radiculopathy, did not have cervical intervertebral disc syndrome, and did not have any neurologic abnormalities associated with his cervical spine disability, providing more evidence against this claim.  The examiner indicated that an April 2012 MRI showed mild degenerative cervical spine disease.  Functional limitations due to his cervical spine condition were that he missed 5 to 7 days of work in the past year and is unable to work at a computer or do overhead work for longer than 5 minutes.  

VA again examined the Veteran's cervical spine in July 2015.  The diagnosis was mild degenerative arthritis.  The history, symptoms, and examination findings were not meaningfully different with regard to the rating criteria than the earlier examinations.  He did not report flare-ups.  He reported that he is unable to turn his neck from side to side and neck pain interferes with his sleep.  Range of motion was measured as to 45 degrees of forward flexion, 25 degrees of extension, 15 degrees of lateral flexion to the right and to the left, 10 degrees of right lateral rotation and 15 degrees of left lateral rotation.  He had pain on motion but no additional loss of range of motion following repeated repetitions.  The examiner stated that the examiner was unable to say without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit function ability with repeated use over a period of team because the examiner did not examine the Veteran after repeated use over a period of time.  

The examiner indicated that he had normal strength, reflexes, and sensory examination of the upper extremities, did not have ankylosis, radiculopathy, intervertebral disc syndrome, or neurologic abnormalities associated with his cervical spine disability, providing more evidence against this claim.  

The evidence shows that the Veteran has not had any incapacitating episodes related to his cervical spine disability and has never had ankylosis or forward flexion limited to 15 degrees or less.  Other than the most recent examiner, the other examiners found that he did not have functional limitation more severe than that shown by the range of motion measurements, including due to the factors specified at 38 C.F.R. § 4.40 and § 4.45.  The 2015 examiner provided a sufficient reason for stating that only by mere speculation could the examiner say whether pain, weakness, etc., resulted in significant functional limitation.  

The Board has considered his reports regarding flare-ups, including his difficulty in turning his head.  He reported that the flare-ups occur with any head movement.  However, the range of motion measurements necessarily entailed head movement.  as the most examiners found that he had no additional limitation due to pain or loss of endurance, the Board finds that his reports of flare-ups is not evidence sufficient to warrant a higher schedular rating.  

The evidence related above shows that the Veteran's cervical spine disability does not have associated neurologic abnormalities.  The Board finds that these findings outweigh his reports attributing numbness to his cervical spine disability.  The Board thus concludes because the medical professional's opinion of whether or not the cervical spine disability results in neurologic abnormalities depends on expert medical knowledge and specific testing.  This is more probative than the Veteran's non-expert opinion of what may be causing his symptoms.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the criteria for a schedular rating higher than 20 percent, or for an additional rating, have been met for any time on appeal.  

The Veteran's cervical spine disability results in pain and limitation of motion.  These manifestations are contemplated by the rating criteria, to include via application of 38 C.F.R. § 4.40 and 4.45.  His reports of difficulty with sleep and with driving are the results of pain; they are not different symptoms not contemplated by the schedular criteria.  His disability rating compensates him for the average impairment resulting from these symptoms.  He has other service connected disabilities, those discussed in the instant decision as well as disabilities of the fourth, fifth, and sixth ribs, allergic rhinitis, both knees, and his right ring finger.  The evidence does not show that these disabilities have a combined effect, acting with his cervical spine disability, to make his disability picture an unusual one.  Moreover, the record shows that he is adequately compensated under VA regulations for his disabilities.  Therefore remand for referral for extraschedular consideration is not warranted.  

Now the Board turns to a discussion of whether an effective date earlier than August 16, 2005 is warranted for a compensable schedular disability rating.  The AOJ accepted the August 16, 2006 VA treatment record as the date of claim, pursuant to 38 C.F.R. § 3.157.  The AOJ assigned the date of August 16, 2005 based upon an understanding that the revision of the rating schedule for rating disabilities of the spine in 2003 was a liberalizing law.  

This is incorrect.  See 62 Fed Reg. 8204-01, Feb. 24, 1997 (explaining that the proposed amendment for rating intervertebral disc syndrome was to clarify the criteria and ensure that veterans diagnosed with this condition meet uniform criteria and receive consistent evaluations); see also 68 Fed. Reg. 51454-01, Aug. 27, 2003 (explaining that the schedule for rating disability that addresses disabilities of the spine was being amended to ensure that it uses current medical terminology and unambiguous criteria, and that it reflects medical advances that have occurred since the last review).  The AOJ also stated that it was considering both the old criteria, in existence prior to 2003, and the newer criteria, revised in 2003.  The Veteran's claim was received in 2009.  The criteria did not change following receipt of his claim for an increase and there is no basis for considering the previous rating criteria.  

There is no report of examination or hospitalization for the Veteran's cervical spine disability showing an increase prior to the date that the AOJ has assigned the 20 percent rating or within one year prior to that date.  Hence, the preponderance of evidence is against an earlier effective date for a compensable rating.  

As the preponderance of evidence is against assigning an earlier effective date for a compensable schedular rating for his cervical spine disability, assigning a schedular rating higher than 20 percent for any time on appeal, or referring the matter for extraschedular consideration, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Thoracolumbar spine disability

Service connection for low back pain was granted in a June 2000 rating decision and an initial noncompensable rating was assigned effective September 1999.  This rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295; for lumbar strain.  VA notified the Veteran and his representative of that decision, and of his procedural and appellate rights in June 2000.  He did not appeal any aspect of that decision and no new and material evidence was submitted within one year of notification of the decision.  

On August 5, 2005 the AOJ received the Veteran's request for disability compensation for chronic mechanical thoracic pain.  In the November 2008 rating decision on appeal, the AOJ granted service connection for mild degenerative thoracic spondylosis effective December 13, 2005 and included it with the evaluation for chronic lumbar strain, assigning a 10 percent rating effective December 13, 2005.  In a September 2013 rating decision, the AOJ granted an earlier effective date - to January 12, 2004 - for the 10 percent rating.  It did so based on a statement dated January 12, 2005 from Dr. W.A., - treating that statement as the claim - and a determination that the revision of the criteria for rating disabilities of the spine was a liberalizing law, arriving at a date one year earlier than the date of claim.  

May 2004 VA treatment notes document that the Veteran underwent an MRI of his thoracic spine because of complaints of thoracic spine pain with left radiculopathy.  He was found to have small hemangiomas of the spine with no areas of impingement on the cord.  

On November 10, 2005, the Veteran's representative submitted a letter dated January 12, 2005 signed by "W.A.," M.D.  The fax date on the letter is October 14, 2005.  In that letter, Dr. W.A. stated that the Veteran had been his patient for approximately one year and Dr. W.A. had evaluated him for several conditions including chronic mechanical thoracic back pain.  Dr. W.A. stated that he believed the Veteran's mechanical thoracic back pain had been present continuously since 2001.  Dr. W.A. reported that the Veteran had chronic mechanical thoracic pain for which he had been treated with electrical stimulation and cortisone.

Records of treatment of the Veteran at the Health Source of West Ashley document that he last received treatment for his back from that provider in early November 2007.  The records include a diagnosis of moderate arthritis of the thoracic spine in the mid thoracic vertebrae in January 2007.  For rating purposes, the records provide only that the Veteran reported pain.  

There are numerous VA examinations of the Veteran's thoracolumbar spine.  All examiners provided sufficient comment showing that they considered the history of his disability.  

VA afforded the Veteran an examination of his thoracic and lumbar spine in July 2008.  Noted was the Veteran's report that he had constant nonradiating pain of the back without numbness or weakness.  The Veteran reported that he has some bowel incontinence but that it started after fissure surgery, not after the back injury.  He reported no erection problems and that he had not been prescribed bed rest by a physician in the past year.  He reported that he was unable to lift more than 30 pounds or walk more than 20 minutes, had no functional limitations in standing, but was unable to sit more than 30 minutes.  He also reported that he was working full time at a clerical job and had missed 3 to 4 days of work in the last year due to back pain.  He reported that he had no flare-ups.  

Physical examination found him to have a normal gait, normal curvature of the lumbar spine, no spasms or tenderness, and no pain on straight leg raising.  Lower extremity sensation and reflexes were normal and there was no muscular atrophy.  Active range of motion of the thoracolumbar spine was measured as to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to the left and to the right, and 45 degrees of lateral rotation to the left and to the right.  Pain was noted at the endpoints of each range of motion.  

The examiner repeatedly noted that there was "no DeLuca."  

The examiner stated that there was no pain on range of motion or flare ups other than stated and that the Veteran had no additional limitation caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was chronic lumbar strain and mild degenerative thoracic spondylosis.  X-ray study showed thoracic spine mild wedge deformity and mild degenerative spondylosis in the thoracic spine and a normal lumbar spine.  

Another examination was conducted in September 2009.  The Veteran reported that he suffered from constant pain that radiated to his left hip.  He reported that he had no numbness or weakness and no problem with erections.  He reported that, due to his thoracolumbar spine pain he was unable to lift more than 25 pounds, lift anything from the ground, walk more than 20 minutes, or sit more than 10 minutes, but standing was not a problem.  The Veteran reported that he was working full time and had missed from a few hours to a half day of work 2 or 3 times in the last year due to back pain.  He reported that he suffered from flare-ups a few times per week and these lasted 30 minutes until medication helped, and that he was unable to do any physical activity during the flare.  

July 2009 records of treatment at the Southeastern Spine Institute include Dr. L.F.'s comment that physical examination revealed some tenderness to palpation of the thoracic spine and paraspinal region on the left.  Dr. L.F. stated that there were no findings of neurologic deficit involving his extremities.  December 2009 notes document the Veteran's report that he had aching pain of his mid back of about an 8 on a 0 to 10 scale.  Also of record is the report of a December 2009 thoracic spine MRI stating that the Veteran had mild multi-level noncompressive spondylosis.  

Dr. L.F. noted that he had reviewed the MRI findings and that they were that the Veteran had some mild degenerative changes.  Dr. L.F. stated that there was no significant thoracic abnormality and recommended physical therapy.

September 2009 physical examination found him with a slightly kyphotic curvature of the thoracic spine.  There was no tenderness to palpation and no spasms.  He had no pain on straight leg raising.  Lower extremities strength, reflexes, and sensation were normal and he had no muscular atrophy.  Thoracolumbar range of motion was measured as to 70 degrees of forward flexion with pain beginning at 50 degrees, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 45 degrees of right and left lateral rotation, with pain at the endpoints of these other motions.  

The examiner again indicated that the factors for consideration pursuant to DeLuca were not present.  

Diagnosis was thoracic spinal spondylosis with chronic lumbar strain.  

In argument received in December 2012, the Veteran's representative noted that the Veteran was prescribed metaxalone for his back condition and included evidence showing that this was a muscle relaxant used to relieve pain and that the side effects could include drowsiness.  She contended that the Veteran suffered from such drowsiness that he could not drive a car that this tended to show that his back disability was more severe than what was reflected by the current disability rating.  

VA again examined the Veteran's thoracolumbar spine in July 2015.  Diagnosis was degenerative arthritis.  The Veteran reported that he had pain of 7 on a scale of 0 to 10.  He reported that he was unable to do routing chores, work on his car, or do heavy lifting because of his back pain.  He reported that he has no flare-ups associated with his thoraolumbar spine disability.  Range of motion was measured as forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees on the left and on the right, and lateral rotation to 30 degrees on the left and on the right.  The examiner stated that this resulted in the inability to bend forward properly to pick up objects from the floor.  The Veteran was able to perform repetitive testing and there was no additional functional loss after such testing.  The Veteran did not have guarding or muscle spasm.  The examiner stated that he could not say without merely speculation as to whether the Veteran would have significantly limited functional ability with repeated use over time due to pain, weakness, fatigability or incoordination.  Muscle strength, reflexes and sensory examination of the lower extremities were all normal.  Straight leg raising was negative.  He did not have radiculopathy or interveterbral disc syndrome and did not have ankylosis.  The examiner also stated that the limitation of motion was out of proportion to the radiographic studies.  

The preponderance of evidence shows that the Veteran's thoracolumbar spine disability has never resulted in forward flexion limited to 60 degrees or less or to a combined range of motion of 120 degrees or less, or resulted in muscle spasm or guarding, or in ankylosis.  Additionally, the evidence shows that he has not had any neurologic abnormality associated with his thoracolumbar spine disability.  The examiners took into account whether the Veteran's pain caused additional functional limitation beyond that shown by the range of motion measurements and explained that it did not.  His reports of flare-ups until the medication took effect do not show that he suffered greater functional limitation than that shown during the examinations.  In this regard, the flare-ups are interpreted as of pain and the Veteran has contended that he cannot do any physical activity during such flare-ups.  

However, the Board finds that his statements do not lead to a conclusion that he has is limited by the flare ups to less than 60 degrees of forward flexion or less than 120 degrees of combined motion.  Rather, he also reported that to Dr. L.F. that he suffered from severe pain but Dr. L.F. recommended physical therapy and stated that there was no significant thoracic abnormality, providing more evidence against this claim. 

This evidence taken together with the Veteran's reports leads the Board to the conclusion that his description of not being able to engage in any physical activity is more of an indication that he has increased pain during the flare-ups but not a description that the pain causes an increase in functional loss.  

The Board has considered the argument that the drug prescribed for the Veteran's symptoms shows that he is disability is worse than rated.  The Board finds that examination reports to be more probative than the prescribed medication and its effects as to whether his disability approximates the criteria for a higher rating.  Whether limited in activity due to pain or due to the medication prescribed for the pain, the manifestations of his thoracolumbar spine disability do not approximate the higher criteria.  Whether he is unable to drive because of the medication or because of the pain, or, for that matter, walk a certain distance or lift a given weight, is not itself a symptom of his thoracolumbar spine disability but rather is the resulting impairment in earning capacity due to the symptom.  The rating schedule compensates for average loss of earning capacity and sets out the ratings for the symptoms that the Veteran has, both in degree and severity.  In this regard, as noted above, it is important for the Veteran to understand that, as noted above, not all the evidence in this case supports the current evaluations, let alone higher evaluations.   

Also considered is that the 2015 examiner stated that he would only be able to speculate as to whether the Veteran would have significantly limited functional ability with repeated use over time due to pain, weakness, fatigability or incoordination.  The examiner's explanation for this conclusion is adequate and reasonable.  

The preponderance of evidence also shows that he does not have any neurologic abnormality associated with his thoracolumbar spine disability.  As noted above, multiple medical evaluations have provided evidence against this claim. 

The analysis of whether referral for extraschedular consideration is warranted is similar to the analysis for his other disabilities on appeal.  His thoracolumbar spine disability results in pain and limitation of motion - manifestations contemplated by the rating criteria, to include via application of 38 C.F.R. § 4.40 and 4.45.  He has other service connected disabilities, but the evidence does not show that these disabilities have a combined effect, acting with his thoracolumbar spine disability, to make his disability picture an unusual one.  Moreover, the record shows that he is adequately compensated under VA regulations for his disabilities.  Therefore remand for referral for extraschedular consideration is not warranted.  

Now the Board turns to the issue of an earlier effective date assigned for a compensable rating.  The AOJ found that the Veteran submitted his claim on January 12, 2005 by taking the letter dated on January 12, 2005, but submitted on November 10, 2005, as the claim.  The AOJ then went back one year from that date on the basis that the benefit was granted under a liberalizing law or administrative issue.  

As already explained, this is incorrect; the revision to the regulations for rating spine disabilities was not a liberalizing law or VA issue.  

The Board has considered the May 2004 VA treatment notes document that the Veteran underwent an MRI of his thoracic spine because of complaints of thoracic spine pain with left radiculopathy, as to whether this was an examination under 38 C.F.R. § 3.157 of a condition already service-connected.  It is not.  The Veteran had not previously been found to have a thoracic spine condition related to his active service, he had been found only to have a lumbar spine condition related to his active service.  Therefore, the preponderance of evidence is against assigning a date earlier than January 12, 2004 for a compensable rating for this disability.  

For these reasons, the Board concludes that the appeal as to the issues of an earlier effective date for a compensable rating and a higher rating for his service connected lumbar strain with mild degenerative thoracic spondylosis, must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 403.  
      
      Left foot disabilty

Service connection for left foot metatarsalgia was granted in a June 2000 rating decision and an initial noncompensable rating was assigned effective September 1999.  VA notified the Veteran and his representative of that decision, and of his procedural and appellate rights in June 2000.  He did not appeal any aspect of that decision.  Nor was any new and material evidence received within one year of notification of the decision.  

At the time that service connection was granted, the Veteran reported that he had left foot pain.

VA received the Veteran's request for an increased rating on February 2, 2009.  In the December 2009 rating decision on appeal, the RO increased the rating to 10 percent, effective February 2, 2009, under Diagnostic Code 5279 for metatarsalgia (Morton's disease).  In a September 2013 rating decision, the AOJ changed the effective date to August 4, 2008, on the basis that August 4, 2008 VA treatment notes were an informal claim for an increase.  

August 4, 2008 VA podiatry consult notes document that the Veteran was seen for evaluation for inserts.  It states that he has had chronic pain for years and currently had mild pain at the mid arch of his left foot.  Objective evidence was that he has skin intact, pedal pulses palpable, sensation intact, high medial arches, prominent medial navicular prominences left greater than right, no pop, mild fat pad atrophy under metatarsal heads.  The assessment was bilateral foot pain.  

There are records of treatment from 2006 to 2008 by a podiatrist, Dr. "A.B."  He assessed the Veteran with left foot bursitis, sesamoiditis, capsulitis of the second MPJ, and plantar fasciitis.  Dr. A.B. noted that the Veteran reported aching, intermittent pain, worse on standing and walking.  

There are numerous VA examinations of the Veteran's left foot.  All examiner's provided sufficient comment showing that they considered the history of his disability.  

VA afforded the Veteran an examination of his foot in February 2009.   The Veteran reported that he gets pain of the arch of the foot a couple of times per week and it lasts up to 30 minutes and the foot does not swell. He reported that he does not have any problems with calluses but notices that the heel of his left shoe wears unevenly.  He reported that he had not missed any work days in the previous year due to his foot disability and he has no flare-ups.  

On examination, there was no edema of the left foot.  He had a callus on the medial aspect of the heel.  Ankle reflexes and range of motion were described as normal.  He had pain on palpation to the medial aspect of the left foot above the arch and the joint appeared enlarged.  The examiner stated that there was "no DeLuca."  She diagnosed the Veteran with left foot strain and stated that he did not have any additional limitations due to pain, fatigue, weakness, or lack of endurance on repetitive use.  

Another VA examination of the Veteran's left foot was conducted in February 2010.  The Veteran's symptom reports were unchanged.  Examination revealed no edema; there was no pain or tenderness to palpation, and no unusual callosities suggesting abnormal weightbearing.  He had the same range of motion of the ankle and the examiner stated that this was without pain.  Diagnosis was chronic left foot metatarsalgia.  

In the November 2012, the Board remanded the left foot disability issue to the AOJ with instructions that the examiner should identify whether the Veteran had any left foot condition other than metatarsalgia and, if so, whether any other such foot condition is a manifestation of his metatarsalgia.  

Pursuant to that Remand directive, VA afforded the Veteran another examination of his foot in February 2013.  The examiner diagnosed metatarsalgia and Morton's neuroma.  In a clinical history section of the x-ray findings listed in the report is that statement that the Veteran has metatarsalgia of the great and second toes and Morton's neuroma at the base of the great and second toe and also pain in the arch midfoot area.  

The examiner recorded the Veteran's report that he has pain of the left foot 2 to 3 times per week that lasts several hours and the pain is located in the center ball of the foot and the arch and the great and second toes.  He also reported that his foot swells at times.  Other pertinent physical findings were that he had no calluses of his feet and no edema was present at the time of the examination.  He had pain to palpation at the base of the great and second toes plantar surface and the great and second PIO joints and arch area.  He had normal range of motion of the ankles.   As to functional impact, the report notes that the Veteran missed 1 to 2 days of work in the past year related to his foot disability.  Functional limitations with work and the activities of daily living were noted as the inability to walk more than 15 minutes or to stand for more than 30 minutes.  

VA again examined the Veteran's left foot in July 2015.  Diagnoses were unchanged.  The Veteran reported that he periodically has numbness of his forefoot, is unable to walk barefoot and has difficulty driving long distances due to pain.  There is no finding of numbness on examination.  He did not report flare-ups that impact on the function of the foot.  He did not have pain on examination and reported that he only has pain on ambulation not at rest.  The examiner indicated that there is no functional loss due to repeated use over time and that pain, weakness, fatigability or incoordination do not significantly limit functional ability of the foot is used over a period of time.  

Metatarsalgia is defined as pain and tenderness in the metatarsal region.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1145 (32d ed 2012).  Metatarsus is defined as the part of the foot between the tarsus and the toes, its skeleton being the five long bones extending from the tarsus to the phalanges.  Id.  Tarsus is defined as the region of the foot adjacent to the articulation between the foot and the left, composed of seven tarsal bones.  Called also ankle.  Id. at 1872.  Morton neuralgia (disease, foot, metatarsalgia, toe), neuroma, test is defined as a form of foot pain, metatarsalgia, caused by compression of a branch of the plantar nerve by the metatarsal heads; chronic compression may lead to formation of a neuroma.  Id. at 1262.  

The Veteran's symptom is foot pain, specifically of the arch and under the great and second toe of the left foot.  Diagnostic Code 5279 is specific to the Veteran's left foot disability.  He has been assigned the maximum schedular rating under the appropriate criteria.  There are no other appropriate criteria.  Thus a higher scheduler rating is not warranted.  

By definition, the rating schedule contemplates the Veteran's symptom.  The record does not show that the severity of his pain falls outside of the rating schedule.  That he has perceived numbness is consistent with the definition of his service connected condition and for what his current rating under the schedule is providing compensation.  Nor does the evidence show that his other service connected disabilities have a combined effect when considered with his left foot disability so as to make his disability picture an unusual or exceptional one.  Hence referral for extraschedular consideration is not warranted.  

Turning to the effective date assigned for the schedular rating, the date chosen by the AOJ is based on his treatment being an examination.  The treatment note documents that he has pain but does not document any worsening of the disability - he had pain when service connection was granted.  Regardless, there is no evidence earlier August 16, 2008 showing that an increase in the severity of his left foot disability had occurred.  The notes from Dr. A.B. show that he had pain and he had been found to have pain when service connection was granted.  As there is no earlier claim for an increased rating for his left foot disability - including via application of 38 C.F.R. § 3.157 - and there is no evidence showing an increase within one year of the date VA received his claim, an effective date for the compensable schedular  rating earlier than the date already assigned is not warranted.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against assigning a higher rating or an earlier effective date for the current rating for the Veteran's left foot disability.   The appeal with regard to the left foot issues must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Left Elbow Neuropathy

Service connection for left elbow ulnar neuropathy was granted in a June 2003 rating decision and an initial noncompensable rating was assigned effective in July 2002.  The Veteran initiated an appeal to the Board of the rating assigned in October 2003.  VA furnished a Statement of the Case (SOC) in October 2004 and the Veteran perfected his appeal to the Board in November 2004.  The Board remanded that issue for additional development in June 2007.  

As noted in the Introduction, the Board denied the appeal in an August 2009 decision which the Court vacated in October 2011.  In June 2012, the Board remanded that issue to the AOJ to afford the Veteran another examination, to include an electromyography (EMG)/nerve conduction study.  

In a September 2013 rating decision, the AOJ granted an initial 10 percent disability rating effective in July 2002, under Diagnostic Code 8516, for mild incomplete paralysis of the left ulnar nerve.  

Service treatment records document that the Veteran was injured in a motorcycle accident in January 2001.  An April 2002 letter from Dr. M.D., a chiropractor, documents that the Veteran reported left upper extremity tingling and pain.  A motor nerve conduction study from April 2002 revealed left ulnar neuropathy but sensory nerve conduction study revealed normal left ulnar and radial response.  As documented by Dr. H.C., by that time he had complained of left upper extremity pain and paresthesias which suggested an ulnar distribution.  

In his October 2003 notice of disagreement, the Veteran reported that he has left upper extremity numbness and occasionally gets "electro shocks" when he picks up or grips objects.  He contended that he did not have the full use of his left arm and that a 10 percent rating was warranted. 

There are numerous VA examinations of the Veteran's left elbow disability.  All examiner's provided sufficient comment showing that they considered the history of his disability.  

VA provided a relevant examination in October 2008.  The Veteran reported that since the in-service injury he has suffered from a feeling of electric shocks down the medial edge of his left forearm and had decreased sensation of his fourth and fifth digits.  . He reported that he is unable to lift more than 30 pounds with his left arm, work on cars, or use his left arm in home repairs.  He reported no flare-ups.  Physical examination founds normal strength, elbow flexion to 140, pronation and supination from 0 to 90 degrees with no pain or loss of motion with repetitive testing.  He had full range of motion and strength at the left wrist.  He had normal sensation through the upper left arm.  Reflexes were normal at the elbows.  He underwent x-rays and an EMG.  The impression was no clinical evidence of ulnar neuropathy.  EMG results were normal.  

The Board denied the Veteran's appeal for a compensable rating for left elbow neuropathy in an August 2009 decision.  He appealed that decision to the Court, contending that the Board failed to explain why it did not find his lay testimony of numbness and tingling to be competent evidence.  The Court vacated that determination by the Board and remanded the issue to the Board, explaining that the Board should have considered whether the Veteran's lay statements established entitlement to a compensable rating, notwithstanding the develop cited above.

In June 2012, the Board remanded the issue to the AOJ to afford the Veteran another VA examination to determine the severity of his left ulnar neuropathy and specifically directed that the examination should include diagnostic testing.  

The requested diagnostic testing was conducted in February 2013 as noted in the February 2013 VA examination report.  Impression was "mild" chronic neurogenic change in the left ulnar innervated muscles, a finding noted as consistent with history of the prior ulnar nerve injury.  

The examiner documented that the Veteran had onset of left elbow neuropathy with motorcycle injury in 2001 and that he felt an "electric shock" with lifting or sitting with pressure on the elbow for long periods.  The examiner noted the Veteran's report that his elbow does not swell but he wears a padded sleeve to protect it from being bumped.  Symptoms reported were severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Strength was normal and he had no muscle atrophy.  All deep tendon reflexes are listed as normal.  Sensation to light touch was decreased in the left forearm.  There were no trophic changes due to the neuropathy.  The examiner indicated that the Veteran had mild incomplete paralysis of the left ulnar nerve, and the left musculocutaneous nerve.  As to functional occupational impairment, the examiner stated that the Veteran should avoid lifting over 25-30 pounds because of his left elbow neuropathy.  

Beyond the examination above and the other examinations of this disability, VA conducted another neurologic examination in July 2015, to include examination of his left arm.  Diagnosis was unchanged.  The Veteran reported that he has severe pain of the upper left extremity and moderate paresthesias and or dysesthesias and numbness of the left upper extremity.  Physical examination revealed normal strength, reflexes, and sensory examination of the left upper extremity.  The examiner stated that the Veteran had "mild" incomplete paralysis of the left ulnar nerve and indicated that there were no other neurologic findings, providing highly probative evidence against this claim. 

The evidence shows that the Veteran's left elbow neurological disability has never manifested as more than mild incomplete paralysis of the ulnar nerve.  His descriptions of "electric shocks" and numbness are descriptions consistent with the finding of mild incomplete paralysis.  The Veteran's description of numbness and tingling is competent evidence that he has mild incomplete paralysis, as is the medical evidence.  The medical evidence is the most probative evidence of record as to what nerve or nerves are affected.  This is because it includes diagnostic testing.  To the extent that the Veteran reported severe pain and moderate numbness and paresthesias and or dysesthesias of the left upper extremity, this was not a report limited to the service connected left elbow disability.  The Board finds the determination by the examiner - that he has no more than mild incomplete paralysis of the ulnar nerve - to be more probative than the reference to upper extremity pain and numbness etc.  This is because the reference to the left ulnar nerve was specific to the service connected left elbow neuropathy rather than the general report of left upper extremity pain and numbness.  

The Veteran's reported symptoms and the findings of his symptoms on examination are contemplated by the schedular criteria under which he is rated both in kind and degree.  Although he has other service-connected disabilities, the evidence does not show that they act together with his left elbow disability to make his disability picture an unusual or exceptional one.  Hence, remand for referral for extraschedular consideration is not warranted.  

For these reasons, the Board concludes that the preponderance of evidence is against the Veteran's claim for a higher rating for his left elbow disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be denied as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in February 2003, June and July 2008, and February 2009.  To the extent that the 2003 letter may have been deficient with regard to notice as to the how effective dates and disability ratings are assigned, subsequent adequate notice was followed by a meaningful opportunity for the Veteran to participate in the processing of his claim and readjudication by the AOJ, thus curing any such defect.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA and private treatment records are associated with the claims file.  VA has provided adequate examinations as described in the merits determination sections of the instant decision, for all conditions on appeal.  Also, as explained in those sections, there has been compliance with the Board's Remand directives.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Further development, beyond the wide-ranging development undertaken in this case over ten years, will not provide a basis to grant this claim: the extensive negative medical evidence in this case (as cited above), which includes comprehensive diagnostic testing, must be considered.  In this regard, the Board apologizes for the many delays in the full adjudication of this case.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a bilateral hearing loss disability is denied.  

A rating higher than 20 percent for disability of the cervical spine is denied.  

An effective date earlier than August 16, 2005 for a compensable rating for disability of the cervical spine is denied.

A rating higher than 10 percent for disability of the thoracolumbar spine is denied.  

An effective date earlier than January 12, 2004 for a compensable rating for disability of the thoracolumbar spine is denied.  

A rating higher than 10 percent for disability of the left foot is denied.  

An effective date earlier than August 4, 2008 for a compensable rating for disability of the left foot is denied.

An initial disability rating higher than 10 percent for left elbow neuropathy is denied.  


REMAND

In June 2015, the AOJ received the Veteran's claim of entitlement to a TDIU, on a VA Form 21-8940.  He asserted that he is unemployable due to all of his service-connected disabilities.  As TDIU was raised during the appeal of the ratings assigned for service-connected disabilities and he asserts that all of his service-connected disabilities render him unemployable, the Board has jurisdiction over the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, a remand, rather than a referral, is appropriate.  Review of the claims file shows that the AOJ has not yet adjudicated the issue of whether a TDIU is warranted.  Under the facts of this case, the Board it is improper for the Board to address the TDIU question prior to an AOJ determination on that issue.  

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted, furnish to the Veteran and his representative a supplemental statement of the case, allow for an appropriate opportunity to respond thereto, and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


